Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments beginning on page 6 of Remarks, the applicant argues that Ramanujam fails to disclose all of the limitations of claims 21, 28 and 35.  Specifically, the applicant argues that Ramanujam fails to disclose “receive, by at least one sensor of a vehicle from an infrastructure access point, a wireless signal that indicates a request for transportation services, wherein the wireless signal that indicates the request for transportation services is based on a wireless signal received by the infrastructure access point directly from a hailing device of a user”.  The applicant argues that the server 110 in Ramanujam solely instructs the AV to perform a taxi service.  The examiner respectfully disagrees.
Paragraph 0102 of Ramanujam discloses that a mobile device of a user communicates directly with a transceiver 912 of the vehicle.  Paragraph 0102 further discloses that the direct communication between the mobile device and transceiver includes messages requesting pickup for taxi service.  Therefore, Ramanujam discloses the argued limitations of claims 21, 28 and 35. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ramanujam (US PgPub 2015/0339928).
Regarding claim 21, Ramanujam discloses a system (Figure 9) comprising: at least one processor (Figure 9, Element 914); and at least one non-transitory computer-readable media comprising instructions that, upon execution of the instructions by the at least one processor, are to cause the at least one processor to: receive, by at least one sensor of a vehicle (Figure 9, Element 912) from an infrastructure access point, a wireless signal that indicates a request for transportation services, wherein the wireless signal that indicates the request for transportation services is based on a wireless signal received by the infrastructure access point directly from a hailing device of a user; select, based on the wireless signal received from the infrastructure access point, a stopping place; and cause the vehicle to stop at the stopping place (Paragraphs 0025, 0026, 0028, 0049, 0096, 0102 and 0103 where the transceiver receives direct communication from a mobile device of a user requesting taxi services and includes a pickup location of the user. The mobile device uses WiFi communication and the pickup message is received at the transceiver from an infrastructure WiFi access point).
Regarding claim 22, Ramanujam discloses wherein the wireless signal that indicates the request for transportation devices is a vehicle-to-infrastructure (V2I) wireless signal (Paragraphs 0025, 0026, 
Regarding claim 23, Ramanujam discloses wherein the wireless signal received from the infrastructure access point is a vehicle-to-infrastructure (V21) wireless signal (Paragraphs 0025, 0026, 0028, 0049, 0096, 0102 and 0103 where the transceiver receives direct communication from a mobile device of a user requesting taxi services and includes a pickup location of the user).
Regarding claim 24, Ramanujam discloses wherein the wireless signal that indicates the request for transportation services is generated by the infrastructure access point based on the wireless signal received from the hailing device without modification by a server that is communicatively coupled with the infrastructure access point (Paragraphs 0025, 0026, 0028, 0049, 0096, 0102 and 0103 where the transceiver receives direct communication from a mobile device of a user requesting taxi services and includes a pickup location of the user).
Regarding claim 25, Ramanujam discloses wherein the hailing device is a mobile device of a user (Paragraphs 0014 and 0102).
Regarding claim 26, Ramanujam discloses wherein the infrastructure access point is a WiFi access point (Paragraph 0102).
Regarding claim 27, Ramanujam discloses wherein the signal received by the infrastructure access point includes the request for transportation services (Paragraphs 0025, 0026, 0028, 0049, 0096, 0102 and 0103 where the transceiver receives direct communication from a mobile device of a user requesting taxi services and includes a pickup location of the user. The mobile device uses WiFi communication and the pickup message is received at the transceiver from an infrastructure WiFi access point).


Regarding claims 29-34, see rejections for claims 22-27.
Regarding claims 35-40, see rejections for claims 28-34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687